02/12/2020
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                         Assigned on Briefs December 3, 2019

         STATE OF TENNESSEE v. TERENCE DEWAYNE BORUM

                  Appeal from the Circuit Court for Tipton County
                        No. 7440 Joe H. Walker III, Judge


                            No. W2019-00666-CCA-R3-CD


The Defendant, Terence Dewayne Borum, pleaded guilty to burglary, vandalism, and
theft of property valued at more than $500 and after an appeal of the trial court’s initial
ten-year sentence on probation received a twelve-year sentence on remand. He filed a
motion pursuant to Tennessee Rule of Criminal Procedure 36.1 alleging that his sentence
was illegal because the trial court improperly sentenced him as career offender. The trial
court summarily dismissed the motion after determining that the sentence was not illegal
and that this issue had been determined in a previous appeal. On appeal, he contends that
the trial court erred by denying relief because he was improperly sentenced as a career
offender. We affirm the judgment of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

ROBERT H. MONTGOMERY, JR., J., delivered the opinion of the court, in which CAMILLE
R. MCMULLEN and J. ROSS DYER, JJ., joined.

Terence Dewayne Borum, Only, Tennessee, Pro Se.

Herbert H. Slatery III, Attorney General and Reporter; Ruth Anne Thompson, Senior
Assistant Attorney General; and Mark E. Davidson, District Attorney General, for the
appellee, State of Tennessee.

                                       OPINION

      On March 28, 2013, the Defendant pleaded guilty to burglary, vandalism, and theft
of property valued at more than $500. The Defendant was sentenced as a persistent
offender to an effective ten-year sentence and placed on supervised probation. State v.
Terence Dewayne Borum, No. W2013-01035-CCA-R3-CD, 2014 WL 2136042, at *1
(Tenn. Crim. App. May 15, 2014), perm. app. denied (Tenn. Sept. 18, 2014). The State
appealed, arguing that the trial court erred in sentencing the Defendant as a persistent
offender. Id. This court determined that the Defendant was a career offender and was
not eligible for probation, and it remanded the case for resentencing. Id. at *5. The trial
court then sentenced the Defendant as a career offender to a twelve-year sentence.

        On January 10, 2019, the Defendant filed a motion to correct an error in the
judgments under Tennessee Rule of Criminal Procedure 36.1, arguing that the trial court
incorrectly sentenced him as a career offender on remand. The same day, the trial court
summarily dismissed the Defendant’s motion because the court found that the
Defendant’s allegations had been previously litigated by this court and because the issue
did not merit relief pursuant to Rule 36.1. On February 7, 2019, the Defendant filed a
letter seeking to correct an error on page two of his motion. On March 29, 2019, the
Defendant filed a letter with the trial court clerk, stating that he had not received a reply
to his motion for a corrected judgment. The Defendant filed a notice of appeal on April
17, 2019.

      The Defendant contends that the trial court erred by summarily dismissing his
motion to correct an illegal sentence, although he acknowledges that this court had
determined that the Defendant was a career offender in a previous appeal. The State
responds that the appeal should be dismissed because the Defendant’s appeal was
untimely. The State also argues that the motion fails to state a colorable claim for relief.

        At the outset, the Defendant has failed to file a timely notice of appeal by not
filing his notice within thirty days from the entry of the judgment of the trial court. See
Tenn. R. App. 4(a) (“the notice of appeal . . . shall be filed with the clerk of the appellate
court within 30 days after the entry of the judgment appealed from”). “However, in all
criminal cases the ‘notice of appeal’ document is not jurisdictional and the timely filing
of such document may be waived in the interest of justice.” Id. Though the Defendant
has failed to file a timely notice of appeal, we waive the timely filing in the interest of
justice.

       Tennessee Criminal Procedure Rule 36.1 states, in relevant part, that

       (a)(1) Either the defendant or the state may seek to correct an illegal
       sentence by filing a motion to correct an illegal sentence in the trial court in
       which the judgment of conviction was entered. . . .

       (a)(2) For purposes of this rule, an illegal sentence is one that is not
       authorized by the applicable statutes or that directly contravenes an
       applicable statute.

The trial court is required to file an order denying the motion if it determines that the
                                             -2-
sentence is not illegal. Id. at 36.1(c)(1).

       Whether a motion states a colorable claim is a question of law and is reviewed de
novo. State v. Wooden, 478 S.W.3d 585, 588 (Tenn. 2015). A colorable claim is defined
as “a claim that, if taken as true and viewed in a light most favorable to the moving party,
would entitle the moving party to relief under Rule 36.1.” Id. at 593. A motion filed
pursuant to Rule 36.1 “must state with particularity the factual allegations on which the
claim for relief from an illegal sentence is based.” Id. at 594. A trial court “may consult
the record of the proceeding from which the allegedly illegal sentence emanated” when
determining whether a motion states a colorable claim for relief. Id.

       Only fatal errors result in an illegal sentence and “are so profound as to render the
sentence illegal and void.” Id. at 595; see State v. Cantrell, 346 S.W.2d 445, 452 (Tenn.
2011). Fatal errors include sentences imposed pursuant to an inapplicable statutory
scheme, sentences that designate release eligibility dates when early release is prohibited,
sentences that are ordered to be served concurrently when consecutive service is required,
and sentences that are not authorized by statute. Wooden, 478 S.W.3d at 595. Errors
which are merely appealable, however, do not render a sentence illegal and include
“those errors for which the Sentencing Act specifically provides a right of direct appeal.”
Id.; see Cantrell, 346 S.W.2d at 449. Appealable errors are “claims akin to . . .
challenge[s] to the sufficiency of the evidence supporting a conviction” and “involve
attacks on the correctness of the methodology by which a trial court imposed sentence.”
Wooden, 478 S.W.3d at 595; see Cantrell, 346 S.W.2d at 450-52.

        We conclude that trial court did not err in summarily dismissing the motion
because the Defendant has failed to state a colorable claim. Errors in offender
classification do not render a sentence illegal. Cantrell, 346 S.W.2d at 458 (holding that
a trial court’s error “in [offender] classification” will not “render the sentence illegal so
long as the classification falls within the purview of the Sentencing Act”). “Correction of
an alleged error in offender classification must be sought on direct appeal.” Id.; see State
v. Eddie Readus, No. M2017-02339-CCA-R3-CD, 2019 WL 3064049, at *4 (Tenn. Crim.
App. July 12, 2019) (holding the defendant’s “challenge to the adequacy of the State’s
notice to seek enhanced punishment is not a colorable claim for relief under Rule 36.1”).
The Defendant’s allegation, even if true, would not create fatal errors entitling him to
Rule 36.1 relief. Rather, his allegation would merely result in an appealable error that
does not render a sentence illegal. See Wooden, 478 S.W.3d at 595.

       We note that the State raised the issue of the Defendant’s offender classification in
a previous appeal. This court determined that the Defendant was a career offender, and
on remand the trial court sentenced the Defendant as a career offender. Terence
Dewayne Borum, 2014 WL 2136042 at *5; see Memphis Publ’g Co. v. Tenn. Petroleum
                                              -3-
Underground Storage Tank Bd., 975 S.W.2d 303, 306 (Tenn. 1998) (holding “under the
law of the case doctrine, an appellate court’s decision on an issue of law is binding in
later trials and appeals of the same case if the facts on the second trial or appeal are
substantially the same as the facts in the first trial or appeal”). Thus, the issue has been
previously determined, and the Defendant is not entitled to relief.

        Based on the foregoing and the record as a whole, we affirm the judgment of the
trial court.
                                         ____________________________________
                                         ROBERT H. MONTGOMERY, JR., JUDGE




                                            -4-